                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                       NORTHEASTERN DIVISION AT GREENEVILLE


  UNITED STATES OF AMERICA,                            )
                                                       )
         Plaintiff,                                    )
                                                       )
  vs.                                                  )               No.    2:19-CR-196
                                                       )
  MICHAEL WILLIAM SPROLES,                             )
                                                       )
         Defendant.                                    )


                       SENTENCING MEMORANDUM ON BEHALF OF
                        DEFENDANT MICHAEL WILLIAM SPROLES

         COMES MICHAEL WILLIAM SPROLES, by and through appointed counsel, and files

  this Sentencing Memorandum in regards to the sentencing currently scheduled for September 14,

  2020. Your Defendant respectfully requests that he be sentenced at the low end of the applicable

  Guidelines range as ultimately determined by this Court, inasmuch as such sentence will be

  sufficient, but not greater than necessary, to meet the sentencing objectives set forth in 18 U.S.C.

  Section 3553(a). Your Defendant pleaded guilty early in the stages of this case, and fully

  admitted his guilt to the charges against him in the Superseding Indictment to which he is

  pleading guilty.

         Your Defendant also respectfully urges that no fine should be imposed, inasmuch as your

  Defendant is indigent. (PSIR, R.429, at 19, ¶ 75, Page ID 2091).

         Your Defendant further respectfully suggests that he should be given credit for the time

  that he has already served in federal custody in this cause.         Your Defendant will ask at

  sentencing that this Court recommend to the Bureau of Prisons his placement in one of several

  potential options for incarceration.


                                             Page 1 of 2
Case 2:19-cr-00196-JRG-CRW Document 480 Filed 08/31/20 Page 1 of 2 PageID #: 3079
         Respectfully submitted this 31st day of August, 2020.


                                                GULLEY OLDHAM, PLLC

                                                s/Gerald L. Gulley, Jr.__________
                                                GERALD L. GULLEY, JR., Esq.
                                                (BOPR 013814)
                                                Attorney for MICHAEL WILLIAM SPROLES

  P.O. Box 158
  Knoxville, Tennessee 37901-0158
  (865) 934-0753




                                  CERTIFICATE OF SERVICE

          I hereby certify that a true copy of the foregoing document has been filed by electronic
  case filing (ECF); and that notice of this filing was sent by operation of the Court’s said
  electronic filing system to all parties and counsel of record in this cause who are indicated on the
  electronic filing receipt.

         This the 31st day of August, 2020.

                                                       By:     s/Gerald L. Gulley, Jr._________
                                                               Attorney




                                              Page 2 of 2
Case 2:19-cr-00196-JRG-CRW Document 480 Filed 08/31/20 Page 2 of 2 PageID #: 3080
